[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an appeal from probate. The order of the court that is being appealed was issued on March 12, 1996.
An appeal from probate is governed by Sec. 45a-137 of the Connecticut General Statutes and allows the appeal to be taken CT Page 9055 within twelve months if the aggrieved person had no notice to be present and was not present. This court finds based on the affidavits in the file that the appellant had no notice and was not present. The instant appeal from probate was filed with this court on October 15, 1996, within the time allowed for appeal. The appeal is, therefor, timely.
With regard to the notice to the appellee. The appellee claims that this case should be dismissed because of insufficient service of process. It is clear that the notice was not served in accordance with sections 52-46 and 52-46a of Connecticut General Statutes. The probate court judge in allowing the appeal has a duty to order notice to interested parties. The probate court judge did not make the process returnable on a proper return date. The omission of the proper return date does not deprive this court of jurisdiction. An appeal from probate is an absolute right of an aggrieved person which cannot be deprived by any omission of the probate court. Donovan's Appeal From Probate,40 Conn. 154, 156 (1873).
The Motion to Dismiss is denied.
O'Keefe, J.